Opinion filed April 19,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00267-CV
                                                    __________
 
                             IN
THE INTEREST OF T.J., A CHILD 
 

 
                                   On
Appeal from the 42nd District Court
 
                                                          Callahan
County, Texas
 
                                                     Trial
Court Cause No. 19,521
 

 
                                            M
E M O R A N D U M    O P I N I O N
            This is an appeal from a final order signed on September 1, 2011, in a suit affecting
the parent-child relationship.  We dismiss the appeal for want of prosecution.
The
clerk of this court notified appellant, K.J., by a written letter dated
December 12, 2011, that his brief was due for filing on or before January 2,
2012.  Appellant subsequently filed a motion for extension of time to file his
brief.  The court granted his motion in part by extending the deadline until
March 1, 2012, in a letter ruling issued on January 5, 2012.  On March 20,
2012, the clerk of this court advised appellant in writing that his brief was
past due.  The clerk further informed appellant that, on its own motion, the
court had granted him an extension until April 9, 2012, to file his brief.  The
clerk’s letter of March 20, 2012, further advised appellant that the failure to
file his brief by April 9, 2012, might result in his appeal being dismissed for
want of prosecution pursuant to Tex. R.
App. P. 38.8 and 42.  There has been no response to the clerk’s letter
of March 20, 2012.  The failure to timely file appellant’s brief appears to be
due to appellant’s acts and omissions. 
Therefore,
pursuant to Tex. R. App. P.
38.8(a)(1) and 42.3(b), the appeal is dismissed for want of prosecution.
 
                                                                                    PER
CURIAM
 
April 19, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.